NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 26 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

FREDERIC C. SCHULTZ,                             No. 17-56852

                Plaintiff-Appellant,             D.C. No. 3:17-cv-00097-WQH-
                                                 KSC
 v.

JOHN G. ROBERTS, Jr., Chief Justice of           MEMORANDUM*
the United States; DONALD J. TRUMP,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Frederic C. Schultz appeals pro se from the district court’s judgment

dismissing his action alleging that the 2016 presidential election violated his

constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal for failure to state a claim under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Thompson v. Paul, 547 F.3d 1055, 1058 (9th Cir. 2008).

We affirm.

      The district court properly dismissed Schultz’s action because Schultz failed

to allege facts sufficient to state a plausible constitutional claim arising from the

election of President Trump by the electoral college. See U.S. Const. amend. XII

(providing for election of the president by electoral college); Gray v. Sanders, 372
U.S. 368, 380 (1963) (“The only weighing of votes sanctioned by the Constitution

concerns matters of representation, such as . . . the use of the electoral college in

the choice of a President.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      17-56852